Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.24BB

ONE HUNDRED FOURTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

 

This One Hundred Fourth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”) and Time Warner Cable Inc. (“TWC”).  CSG and TWC entered
into a certain CSG Master Subscriber Management System Agreement executed March
13, 2003 (CSG document no. 1926320), and effective as of April 1, 2003, as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment, shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

 

CSG and TWC agree to the following as of the Effective Date (as defined below):

 

1.

TWC desires to use and CSG agrees to provide CSG StatHub (hereinafter,
“StatHub”) service.  CSG will provide StatHub to TWC pursuant to the terms of
the Agreement and as further described in Attachment 1, attached hereto and
incorporated herein by reference, and in accordance with this Amendment.

 

 

(a)

As a result, Schedule C, “Basic Services and Additional Services and Associated
Exhibits,” of the Agreement is hereby amended by adding the following to the
section entitled “Additional Services”:

 

CSG StatHub

 

 

(b)

Additionally, Exhibit C-3(14), entitled “CSG StatHub” is hereby added to the
Agreement as set forth in Attachment 1 to this Amendment, which is hereby
incorporated herein by reference.

 

2.

As a further result, upon execution of this Amendment and pursuant to the terms
and conditions of the Agreement, which includes Exhibit C-3(14), “CSG StatHub,”
CSG SERVICES I., “Processing” of Schedule F, “Fees,” to the Agreement shall be
amended to add a new subsection F titled “CSG StatHub,” as follows:

 

F.  CSG StatHub (“StatHub”)

Description of Item/Unit of Measure

Frequency

Fee

1.StatHub Startup Fees (Note 1)  

*** *******

*****

2.StatHub Support and Maintenance Fees (Note 2)(Note 3)(Note 4)(Note 5)

******

$*********

Note 1: StatHub Startup Fees shall be as set forth in that certain Statement of
Work (CSG document no. 4109297) by and between TWC and CSG (the “StatHub SOW”).
Startup services will include StatHub functionality for Customer’s statistical
data associated with designated CSG SmartLink® BOS and ENI Services and such
additional data as may be made available within StatHub by CSG, at CSG’s sole
discretion, from time to time during the term of the Agreement.  For purposes of
clarification, if future StatHub functionality is requested by Customer,
development and associated fees related to such Customer-requested functionality
shall be as set forth in mutually agreed upon Statements of Work.

Note 2: CSG shall provide **** (*) ***** of support per *****.  Any unused
service ***** for support not used in any given ***** shall be forfeited.  CSG
will notify Customer immediately (e-mail is sufficient) when ****** *******
(**%) of the support ***** for any given ***** have been used.  Additional fees
will be charged for ***** exceeding the ******* limit and will be set forth in a
separate Statement of Work or Letter of Authorization.

Note 3:  The StatHub Support and Maintenance fees consist of third party tool
and hardware upgrades, software enhancements and defect fixes.

Note 4: Upon completion of the services by CSG under the StatHub SOW, CSG shall
invoice Customer on a ******* prorated basis through ***** *** ****.  Customer
and CSG agree the prorated amount shall be based upon the ******* amount of the
annualized Maintenance and Support Fee.  Subject to the CSG Termination Rights
(defined in Exhibit C-3(14)), thereafter, CSG will invoice

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Customer on an annualized basis in accordance with the Agreement. In the event
CSG exercises the Termination Rights provided in Exhibit C-3(14), CSG shall
promptly thereafter refund to TWC any amounts paid in advance to CSG hereunder
with respect to the ******** ****** following the end of the ******** *****
during which such termination by CSG is effective, calculated on a *** ****
basis, and (ii) TWC shall have no further obligation for future payments of the
******** Recurring Support Fees following such termination.

Note 5: The StatHub Support and Maintenance Fees will be subject to annual
increase pursuant to Section 5.4 of the Agreement.

 

3.

For avoidance of doubt, Participating Affiliates may use StatHub without
incurring any additional fees hereunder, without any requirement that such
StatHub be set forth in any such Participating Affiliate’s Affiliate
Addendum.  In addition to TWC’s termination rights set forth above and in
Article 6 of the Agreement, TWC shall also have the right to terminate any
Participating Affiliate’s use of StatHub, if applicable, for convenience,
without notice to CSG.

 

4.  

For purposes of clarification and notwithstanding anything in the Agreement to
the contrary, StatHub services are only available for use by Customers with
Connected Subscribers.  

 

5.

The parties agree to amend and restate the addresses in Section 12.9 of the
Agreement, "Notices," by deleting the addresses in their entirety and replacing
them with the following:

 

If to CSG:

CSG Systems, Inc.

 

10820 Burt Street

 

Omaha, NE 68118

 

Tel: ************

 

Fax: ************

 

Attention: ********* with a copy to ********* ******* *******

 

 

with a copy to:

CSG Systems, Inc.

 

9555 Maroon Circle

 

Englewood, CO 80112

 

Tel: ************

 

Fax: ************

 

Attention: ******* *******

 

 

If to TWC:

Time Warner Cable

 

Attn: ***** *********** *******

 

7518 Crescent Executive Drive

 

Charlotte, NC 28217

 

Tel: ************

 

 

with a copy to:

Time Warner Cable

 

Attn: ******* *******

 

60 Columbus Circle

 

New York, NY 10023

 

Tel: ************

 

THIS AMENDMENT is executed as of the day and year last signed below (the
“Effective Date”).

 

TIME WARNER CABLE INC. (“TWC”)

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Cesar Beltran

By:  /s/ Joseph T. Ruble

 

Name: Cesar Beltran

 

Name:  Joseph T. Ruble

 

Title:  Vice President

 

Title: EVP, CAO & General Counsel

 

Date:  4/7, 2016

 

Date: 15 April 2016

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

ATTACHMENT 1

 

EXHIBIT C-3(14)

 

CSG StatHub

 

 

CSG StatHub. CSG StatHub (“StatHub”) is a CSG web Service that provides Customer
with the ability to view operational statistics related to those certain CSG
Products and Services transactions for which CSG has developed StatHub
functionality. StatHub will provide Customer with access to view the data and
queries that are part of StatHub functionality. Customer will not have direct
access to Customer’s Subscriber data from StatHub. **** (*) Customer users will
be allowed access to StatHub at any given time.

 

StatHub is not subject to the standard CSG change management process and as
such, CSG reserves the right to make changes to StatHub at any time without
prior notification to Customer; provided, however, CSG shall use reasonable
efforts to provide Customer with *** (*) **** advance notice (e-mail is
sufficient) prior to making changes to StatHub.

 

StatHub supports Google Chrome and Mozilla Firefox browsers.

 

StatHub is a **** ** business function for business continuity plans (“BCP”) and
disaster recovery purposes.

 

CSG reserves the right terminate TWC’s access to StatHub (“CSG’s Termination
Rights”) based on TWC’s StatHub usage, as follows:  if at any time during the
term of the Agreement, TWC has not accessed StatHub for ***** (**) ***********
******** ****, CSG shall provide notice to TWC (email is sufficient) of such
period of inactivity and CSG shall have the right, without further notice, to
terminate TWC’s access to StatHub.  TWC may discontinue use of StatHub for
convenience by providing CSG ****** (**) ***** prior written notice (the “Notice
Period”) without charge or penalty.  TWC will be liable for applicable Support
and Maintenance fees through the Notice Period, but will not be liable for any
StatHub Support and Maintenance fees thereafter.

 